Citation Nr: 0606414	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  01-09 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a right wrist 
disorder.  

3.  Entitlement to service connection for tinea versicolor.  

4.  Entitlement to service connection for candidiasis of the 
underarms.  

5.  Entitlement to service connection for a disorder 
manifested by chronic pain of the underarms.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for approximately 20 years 
and retired in November 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to an increased 
rating for lumbar strain; the RO awarded an increased rating 
for this condition in a July 2005 rating action, and the 
veteran submitted a statement in 2005 indicating that he was 
satisfied with the rating assigned.  Accordingly, the issue 
of entitlement to an increased rating for a lumbar strain is 
no longer in appellate status and no further consideration is 
required.

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent probative medical evidence does not show a 
nexus between current diagnosis of a right wrist disorder, 
carpal tunnel syndrome, and any incident of service.  

2.  There is no competent medical evidence of record of a 
current diagnosis of tinea versicolor; if the condition is 
present, it was not manifest during service and is unrelated 
to service.  

3.  There is no competent medical evidence of record of a 
current diagnosis of candidiasis of the underarms; if the 
condition is present, it was not manifest during service and 
is unrelated to service.  

4.  There is no competent medical evidence of record of a 
chronic disorder manifested by underarm pain during service; 
moreover, there is no current diagnosis of a disorder 
manifested by underarm pain.  


CONCLUSIONS OF LAW

1.  A right wrist disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2005).  

2.  Tinea versicolor was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2005).  

3.  Candidiasis of the underarms was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005).  

4.  A disorder manifested by chronic underarm pain was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in January 2004 and July 2005, as well as 
by the discussions in the rating decisions, statement of the 
case (SOC), and supplemental statement of the case (SSOC).  
By means of these documents, the veteran was told of the 
requirements to establish service connection, of the reasons 
for the denial of his claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  In addition to providing 
the laws and regulations, additional documents of record, to 
include the rating decisions of record, the SOC and SSOC have 
included a summary of the evidence, all other applicable law 
and regulations, and a discussion of the facts of the case.  
Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of Veterans Claims Assistance Act (VCAA), after 
passage of the VCAA, the RO sent the veteran the above 
mentioned letters in January 2004 and July 2005 which 
included the applicable laws and regulations.  The July 2005 
SSOC also included a recitation of laws and regulations.  A 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Board finds that any defect with 
respect to the timing of the notice requirement was harmless 
error.  After receipt of the content-complying letters in 
2004 and 2005, his claim was readjudicated based upon all the 
evidence of record as evidenced by the aforementioned July 
2005 SSOC.  There is no indication that the disposition of 
his claim would not have been different had he received pre-
AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  Also see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
by the veteran.  The Board finds that there are no additional 
medical records necessary to proceed to a decision in this 
case.

Numerous VA examinations have been conducted, to include 
evaluations in 2003 to addresses the etiology of the 
conditions on appeal.  Under these circumstances, the duty to 
assist doctrine does not require that the veteran be afforded 
additional medical examinations.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

The veteran claims service connection for right wrist 
disorder, tinea versicolor, candidiasis of the underarms, and 
disorder manifested by chronic pain of the underarms.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Review of the record reflects that the veteran served on 
active duty for approximately 20 years.  His service medical 
records reflect that he was seen in July 1993 for right wrist 
pain after falling on the job about two months earlier.  X-
ray was negative for wrist fracture.  When seen in August 
1993, right wrist sprain was the diagnosis.  Retirement 
examination in September 1998 was negative for report of, or 
diagnosis of, a right wrist condition.  While the service 
medical records do show treatment for tinea pedis of the feet 
for which service connection is already in effect, they do 
not show treatment for tinea versicolor or candidiasis of the 
underarms.  He was seen in early May 1991 for complaints of 
pain under the right arm during lifting and with pressure to 
the area.  A cyst was ruled out and early cellulitis was 
assessed.  When seen two days later, it was noted that he was 
on medication for folliculitis - cellulitis with 
lymphadenopathy.  No residuals of this treatment were noted 
upon retirement exam in 1998.  

On postservice VA orthopedic examination in March 1999, the 
veteran had no wrist complaints.  On evaluation of the skin, 
he reported a rash on his back and around his neck which 
occurred yearly with sweating.  On exam, he had hypo-
pigmented residuals scattered over the upper back and over 
the neck.  Tinea versicolor was diagnosed.  The veteran also 
stated that he had had recurrent rash in both axillas which 
seemed to occur only in the summer months and had been 
occurring for the past 11-12 years.  He sated that he self-
treated in this area.  His last episode was last year in the 
summer season.  Exam did show post inflammatory 
hyperpigmentation of both axilla, but no rash was currently 
present.  The assessment was candidiasis which was secondary 
to contamination of the deodorant used.  He was advised to 
discontinue using the product.  

VA records dated from 2000 through 2003 reflect that the 
veteran was essentially treated for conditions not currently 
on appeal.  

Additional VA examinations were conducted in April 2003 to 
address the etiology of various conditions.  As to the right 
wrist, it was noted that the veteran complained of weakness 
in the hand with associated feelings of tingling pains and 
needles.  X-rays showed minimal degenerative changes.  Final 
impressions included likely right wrist carpal tunnel 
syndrome.  The examiner noted that the veteran worked at a 
computer with repetitive work and he thought that this might 
contribute to the right wrist complaints.  He felt that it 
was less likely than not that current right wrist problems 
were related to the inservice traumatic injury.  The claims 
file was reviewed.  

Skin evaluation report reflects that the claims file was 
reviewed.  The veteran related that he had a history of tinea 
versicolor, to include an episodes in 1995 which he treated 
with a lotion.  He said that occasionally used a sulfa over-
the-counter medication.  He also related that he had a rash 
located underneath his armpits in the late 1980s and early 
1990s.  This was also treated with topicals at that time, and 
he continued to use the sulfa drug for the tinea at this 
area.  He related that he had an episode in 1991 in which he 
developed a tender cyst with cellulitis in his armpit.  He 
was treated with postoperative antibiotics and warm 
compresses.  The examiner noted that this condition 
apparently resolved and did not require any surgical 
intervention.  The veteran did not recall the cyst and did 
not recall having any surgery.  The examiner noted that the 
cyst was documented in the claims file.  The examiner added 
that she was unable to document tinea versicolor and the 
candidiasis of the armpits.  

Physical exam showed that his back and chest were clear.  
There was no evidence of tinea versicolor at this time.  His 
armpits were also clear.  There was no candida infection.  
There was a suggestion of a blackhead where the cyst had 
apparently been located, but it was not swollen or tender, 
and the cyst was not even palpable.  

Subsequently dated VA and private records show treatment for 
other conditions.  In a 2005 statement, the veteran reported 
that he continued to treat his skin condition, including his 
underarms, with medication.  He also stated that his right 
wrist problems began prior to working at a computer.  

As to the right wrist claim, the Board notes that the veteran 
was seen for such complaints after injuring the wrist in a 
fall.  This was in 1993, and X-rays were negative, as was the 
retirement exam report.  The veteran made no right wrist 
complaints upon initial postservice VA examination in 1999.  
It was not until several years later in 2003 that he reported 
right wrist pain.  It was determined that he had carpal 
tunnel syndrome of the right wrist brought on by working at a 
computer.  The examiner expressly opined that his postservice 
right wrist condition was not related to the inservice 
injury.  

Essentially, there is no medical evidence of record that 
reflects that the veteran's postservice right wrist 
complaints, diagnosed as carpal tunnel syndrome, is related 
to service.  In 2003, more than four years after the 
veteran's discharge from service, a chronic right wrist 
condition, carpal tunnel syndrome, was initially identified.  
However, in this case, the evidence does not establish that 
the veteran's postservice disorder is etiologically related 
to service.  The requirement of an evidentiary showing of 
such a relationship has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service (or a service-connected disability) and the 
disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  In this case, no such connection has been 
established by competent evidence.

Moreover, although the veteran maintains that he experienced 
right wrist manifestations throughout service and thereafter, 
the only indication of any symptoms of the hands/wrists 
during service were documented and no chronic disorder was 
diagnosed.  As noted, carpal tunnel syndrome was not 
identified as a diagnosis until 2003, and this diagnosis was 
never etiologically related to service.

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Thus, in the absence of evidence establishing a nexus between 
the currently diagnosed right wrist carpal tunnel syndrome, 
service connection for such is not warranted.  Given the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and service connection for a 
right wrist disorder must be denied.

Regarding the claims of tinea versicolor, candidiasis of the 
underarms, and a disorder manifested by underarm pain, the 
Board notes that a review of the record does not show that 
the veteran currently has these conditions.  While tinea 
versicolor was noted upon VA exam in 1999, the condition was 
not active, nor was it related to any inservice treatment.  
The condition, which was not reported during service, was 
specifically not seen at the time of evaluation in 2003.  
Similarly, while the veteran gave a long history of 
candidiasis of the underarms, this was not reported during 
service.  The examiner noted postservice in 1999 that while 
there was post inflammatory hyperpigmentation of the axilla, 
this was probably candidiasis resulting from his deodorant.  
No subsequently dated treatment records indicate that this 
skin problem is active.  It was specifically not found when 
examined in 2003.  Additionally, while the service medical 
records reflect that the veteran was seen in 1991 for 
folliculitis - cellulitis with lymphadenopathy, no residuals 
of this treatment were noted upon retirement exam in 1998, 
and none have been noted upon postservice medical treatment 
records.  

The veteran has reported that he has skin symptomatology for 
which he uses medications.  He is competent to report this.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the 
veteran has not provided any medical evidence showing current 
treatment for a skin disorder or any evidence corroborating 
his assertion of using medications, such as receipts showing 
purchase of such medications or prescriptions for such 
medications.

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  See also Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current hearing loss or periodic earaches, the claims must 
be denied.

Even if the veteran did currently have tinea versicolor or 
candidiasis of the armpits, there is still no competent 
medical evidence which causally relates these findings to 
service.  Neither condition was noted during service, and the 
record reflects that the veteran first complained of such 
after his discharge from service.  Moreover, no residuals of 
the inservice treatment for folliculitis - cellulitis with 
lymphadenopathy are shown.  Inasmuch as the evidence on file 
does not tend to show that the veteran has any of these 
conditions which may be associated with service, the Board 
must conclude that the preponderance of the evidence is 
against the claims of service connection for tinea 
versicolor, candidiasis of the armpits, and a disorder 
manifested by underarm pain.  

As the preponderance of the evidence is against all of the 
claims discussed above, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. 
Cir. December 17, 2001).


ORDER

Entitlement to service connection for a right wrist disorder 
is denied.  

Entitlement to service connection for tinea versicolor is 
denied.  

Entitlement to service connection for candidiasis of the 
underarms is denied.  

Entitlement to service connection for disorder manifested by 
chronic pain of the underarms is denied.  


REMAND

The service medical records reflect that the veteran was 
treated on numerous occasions for respiratory problems.  
Diagnoses included nasal congestion, conjunctivitis, 
blepharitis, upper respiratory infections, rhinitis (for 
which service connection is in effect),and sinusitis.  
Postservice records show continued complaints and recurrent 
rhinitis and sinusitis have been noted.  Additionally, the 
veteran was treated for seasonal allergies in 2001 and 
conjunctivitis in 2003.  The Board notes that while VA 
examination in March 2005 diagnosed recurrent sinusitis, X-
rays of the sinuses were interpreted as unremarkable in 2003 
and 2005, and possible mild vasomotor rhinitis was noted in 
2005.  In May 2005, the examiner specifically noted that 
sinusitis was not related to service.  However, the examiner 
did not provide any reasons and bases for such decision.  

As it is clear that he does have a long history of 
respiratory complaints and because sinusitis was diagnosed on 
numerous occasions, including in 2005, the Board finds that 
further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his sinusitis, on appeal.  Any records 
that are not currently included in the 
clams file should be obtained and added 
to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Following receipt of all requested 
treatment records, the case should be 
returned to the examiner who performed 
the May 2005 VA examination, if possible.  
The examiner should review all the 
evidence and provide an opinion based on 
sound medical principles as well as the 
facts of the case to support the opinion.   
If the May 2005 examiner is not 
available, the veteran should be schedule 
for an examination to determine the 
nature and severity of his sinusitis, if 
existent and his service-connected 
rhinitis.  The examiner should perform 
all appropriate testing, including a CT 
scan of the paranasal sinuses.  The 
examiner should render all appropriate 
diagnoses and opine as to the level of 
functional impairment, if any, that is 
caused by the veteran's sinusitis and 
rhinitis; the examiner should 
specifically differentiate between 
symptoms attributed to sinusitis, if 
present, and those attributed to 
rhinitis.  If sinusitis is present, the 
examiner is requested to express an 
opinion as to whether it is very likely, 
at least as likely as not (i.e., at least 
a 50 percent probability), or highly 
unlikely that the condition is of service 
origin.  All opinions expressed must be 
supported by complete rationale based on 
sound medical principles.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


